Title: From James Madison to Thomas Jefferson, [27 November] 1805
From: Madison, James
To: Jefferson, Thomas


          
            [27 November 1805]
          
          will become able to regulate with effect their respective functions in these departments. The burthen of Quarentines is felt at home as well as abroad. Their efficacy merits examination. although the health laws of the states should not at this moment be found to require a particular revisal by Congress yet Commerce claims that their attention be ever awake to them.
          
            (a)
            “will become more able to regulate with effect their respective functions in these Departmts.” instead of what is between the first [  ]
          (b)
            omit what is between the 2d. [  ]

(a) the first alteration is suggested on the ground that an Executive definition of the constitutional power of an Indept. Branch of Govt. may be liable to criticism.
          (b) the 2d. on the ground that it takes, apparently, side with the sect of Infectionists. If “really infected” be struck out after vessels, and “in a state dangerous to health” were substituted, or some other neutral phrase, the objection would be taken away.
          
          
            The pencilled words have reference to the idea & anxiety of some that the State laws should be revised.
          
        